Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER’S COMMENT


Election/Restrictions
2.         This application is in condition for allowance except for the presence of claims 1-8 and 15-20 directed to a belt for an elevator system a nonelected Group I there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/06/2021. For Group I, applicant may file a Divisional application and a Double Patenting rejection would not be appropriate. Accordingly, claims 1-8 and 15-20 have been cancelled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative James E. Wimpe (Reg. No. 59,990) on 3/11/2022.

The application has been amended as follows:

IN THE CLAIMS: 

Amend claim 9 and cancel claims 1-8 and 15-20 as follows:

--1-8 (Cancelled)--

--9. (Currently Amended) A method of health monitoring of a belt of an elevator system, comprising:
connecting a health monitoring unit to a belt of an elevator system, the belt including: 
a plurality of non-metallic tension members arranged along a belt width and extending longitudinally along a length of the belt, each tension member including a plurality of fibers; 
layer having a coating with electrical conductivity greater than a tension member electrical conductivity of the at least one tension member, wherein the health monitoring unit is connected to the belt at the metallized coating layer; and 
a jacket material at least partially encapsulating the plurality of tension members and the metallized coating layer, the jacket material defining a traction side of the belt configured to interact with a corresponding surface of a traction sheave of the elevator system; 
applying a voltage across the metallized coating layer of the at least one tension member via the health monitoring unit; 
evaluating one or more electrical properties at the health monitoring unit, the one or more electrical properties indicative of a health condition of the belt;
measuring a baseline electrical resistance across the metallized coating layer via the health monitoring unit; and
measuring a subsequent electrical resistance across the metallized coating layer after a predetermined time via the health monitoring unit; 
wherein a change in electrical resistance from the baseline electrical resistance to the subsequent electrical resistance is indicative of wear of or damage to the jacket material, due to contact of the metallized coating layer to the traction sheave. --

--15-20 (Canceled)--




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

4.	Claims 9-12, 14 and 21 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 

6.	Applicant’s remarks/amendments filed 1/10/2022, with respect to the rejection of independent claim 9 have been fully considered and finds the claims allowable because of the argument/amendment filed on 1/10/2022 with Examiner’s amendment dated on 3/11/2022. 

Applicant argues on page 7 of the remarks, filed on 1/10/2022 regarding the rejection of Claims 9-11, 13-14 and 21 under 35 U.S.C. § 103 as being unpatentable over Sun et al. (US20150375963A1) in view of Krishnan et al. (US20150017436A1), that, “In the rejection of claim 13, the Examiner looks to Sun as disclosing those elements. In particular, the Examiner cites a passage from paragraph [0034] of the reference as allegedly disclosing the elements, including the indication of wear of or damage to the jacket material. The Sun reference in general, and specifically the passage cited by the Examiner, all relate to indication of wear or damage to the cord. Applicant’s claim, on the other hand recites that the change in electrical resistance is indicative of wear of or damage to the jacket material, which is structurally and functionally distinct from the cords. The addition of the disclosure of Krishnan fails to cure this deficiency in the teachings of Sun, and as such Applicant respectfully submits that amended independent claim 9 is patentable over the cited references and requests withdrawal of the rejection thereof.
Dependent claims 1-14 and 21 depend, either directly or indirectly, on allowable independent claim 9 and are therefore likewise allowable.” 


Applicant’s argument/amendment filed 1/10/2022 regarding rejection of Claims 9-11, 13-14 and 21 under 35 U.S.C. § 103 as being unpatentable over Sun et al. (US20150375963A1) in view of Krishnan et al. (US20150017436A1) is persuasive because of the argument/amendment filed on 1/10/2022 and also with the examiner’s amendment dated 3/11/2022, as stated above that Sun fails to teach wear of or damage to the jacket material. Therefore, the rejection of Claim 9 has been withdrawn because of the argument/amendment filed on 1/10/2022 and with the examiner’s amendment dated 3/11/2022. Therefore, the independent claim 9 is allowed.

Claims 9-12, 14 and 21 allowed as set forth below. 

Regarding claim 9, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 


the jacket material defining a traction side of the belt configured to interact with a corresponding surface of a traction sheave of the elevator system; 
applying a voltage across the metallized coating layer of the at least one tension member via the health monitoring unit; 
evaluating one or more electrical properties at the health monitoring unit, the one or more electrical properties indicative of a health condition of the belt;
measuring a baseline electrical resistance across the metallized coating layer via the health monitoring unit; and
measuring a subsequent electrical resistance across the metallized coating layer after a predetermined time via the health monitoring unit; 
wherein a change in electrical resistance from the baseline electrical resistance to the subsequent electrical resistance is indicative of wear of or damage to the jacket material, due to contact of the metallized coating layer to the traction sheave. 

Sun et al. (US20150375963A1) and Krishnan et al. (US20150017436A1), are regarded as the closest prior art to the invention of claim 9. Sun discloses, “A method of fault detection of a belt or rope includes connecting a fault detection unit to at least a portion of a belt or rope including a plurality of wires arranged in a plurality of strands and/or cords (Paragraph [0004] Line 2-4). FIGS. 1A, 1B and 1C are schematics of exemplary traction elevator systems 10 (Paragraph [0025] Line 1-2). FIG. 4 shows a fault detection unit 52 is electrically connected to one or more cords 24 of the belt 16. The fault detection unit 52 is connected to a terminated portion of the belt 16 (Paragraph [0032] Line 1-4). FIG. 2 provides a schematic of a belt construction or design. Each belt 16 is constructed of a plurality of wires 28 (e.g. twisted into one or more strands 30 and/or cords 24 as shown in FIG. 3) in a jacket 26 (Paragraph [0030] Line 1-4). A plurality of cords is typically arranged equally spaced within a jacket in a longitudinal  It is to be appreciated that while the embodiments herein are described as applied to coated steel belts, it is to be appreciated that the disclosure herein may similarly be applied to steel ropes, either coated or uncoated (Paragraph [0025] Line 13-17). The jacket 26 could completely envelop the cords 24 (such as shown in FIG. 2), substantially envelop the cords 24, or at least partially envelop the cords 24 (Paragraph [0031] Line 5-8). During operation of the fault detection unit 52, one or more of the cords 24 are subjected to an AC excitation voltage provided by the detection unit 52 in a frequency range of about 100 kilo Hertz to about 10 mega Hertz. A signal voltage from the cords 24 is received at the fault detection unit 52 and is compared to the excitation voltage at the fault detection unit 52 to determine an electrical impedance of the cord 24. In some embodiments, the fault detection unit 52 is configured as an LCR meter as a bridge circuit to detect electrical impedance across the cord 24. The fault detection unit 52 compares the excitation voltage to the signal voltage and evaluates an electrical impedance and/or electrical resistance of the belt 16 (Paragraph [0032] Line 8-20). The measurements are dynamic such that changes in complex impedance or electrical resistance are evaluated by the detection unit 52 and are indicative of wear, fretting and wire breakage in the cords 24 of the belt 16 (Paragraph [0032] Line 20-24). The electrical impedance is measured continuously or intermittently (such as 1 measurement per hour) or periodically (such as one measurement per day) during operation of the elevator system (Paragraph [0034] Line 5-8). The measured impedance profile 34 is compared to an initial or baseline impedance profile 36 with differences indicative of wear of or damage to the cord 24. The measured impedance profile 34 may be correlated to specific faults, damage or failure modes of the cord 24, such as wire breakage, fretting and/or birdcaging of one or more wires 28 of the cord 24 (Paragraph [0034] Line 8-14). In FIG. 5 are measured impedance profiles 34a, 34b, and 34c compared with baseline  ……wherein a change in electrical resistance from the baseline electrical resistance to the subsequent electrical resistance is indicative of wear of or damage to the jacket material, due to contact of the metallized coating layer to the traction sheave. Therefore the invention of Sun and Krishnan, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “the jacket material defining a traction side of the belt configured to interact with a corresponding surface of a traction sheave of the elevator system; applying a voltage across the metallized coating layer of the at least one tension member via the health monitoring unit; evaluating one or more electrical properties at the health monitoring unit, the one or more electrical properties indicative of a health condition of the belt; measuring a baseline electrical resistance across the metallized coating layer via the health monitoring unit; and measuring a subsequent electrical resistance across the metallized coating layer after a predetermined time via the health monitoring unit; wherein a change in electrical resistance from the baseline electrical resistance to the subsequent electrical resistance is indicative of wear of or damage to the jacket material, due to contact of the metallized coating layer to the traction sheave.” and also in combination with all other elements in claim 9 distinguish the present invention from the prior art references. 
 
Claims 10-12, 14 and 21 are allowed by virtue of their dependence from claim 9. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866